United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF PRINTING & ENGRAVING,
Fort Worth, TX, Employer
__________________________________________
Appearances:
Ditty S. Bhatti, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 13-952
Issued: August 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 12, 2012 appellant, through counsel, filed a timely appeal from the
February 21, 2013 decision of the Office of Workers’ Compensation Programs (OWCP), which
found that his reconsideration request was untimely and did not present clear evidence of error.
The appeal was docketed as No. 13-952.
The Board notes that on January 31, 2012, OWCP denied appellant’s occupational
disease claim finding that the medical evidence did not contain a clear explanation from his
physician addressing how a medical condition was a result of work activity. In a letter dated
June 6, 2012, an attorney with the Bhatti Law Firm contacted OWCP and indicated that she was
representing appellant with regard to his claim, to include “the reconsideration to be filed within
the year.” In a letter to OWCP dated December 1, 2012, counsel again indicated her
representation in appellant’s “reconsideration” appeal. On January 14, 2013 OWCP advised
counsel that it needed a written statement from appellant authorizing her representation. In a
letter dated January 14, 2013, appellant confirmed that he had retained the Bhatti Law Firm to
represent him with regard to his “reconsideration appeal.” The letter was received by OWCP on
January 22, 2013. In a decision dated February 21, 2013, OWCP found that the request was
untimely filed and failed to present clear evidence of error.

The Board has considered the matter and finds that the January 14, 2013 request
constituted a timely request for reconsideration. Section 10.607(a) of the implementing
regulations provide that an application for reconsideration must be received within one year of
the date of OWCP’s decision for which review is sought.1 The Board notes that the last merit
decision was dated January 31, 2012 and appellant’s request for reconsideration was received by
OWCP on January 22, 2013, less than one year from the January 31, 2012 merit decision.
Because appellant filed a timely reconsideration request, the case will be remanded to OWCP for
application of the standard for reviewing timely requests for reconsideration.2 The “clear
evidence of error” standard utilized by OWCP in its February 21, 2013 decision is appropriate
only for untimely reconsideration requests. After such further development as OWCP deems
necessary, it should issue an appropriate decision to protect appellant’s appeal rights.
The Board will set aside OWCP’s February 21, 2013 decision and remand the case for an
appropriate final decision on the merits of appellant’s claim for an injury in the performance of
duty under section 8128(a).
IT IS HEREBY ORDERED THAT the February 21, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and remanded.
Issued: August 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

20 C.F.R. § 10.607(a).

2

See id. at § 10.606(b)(2).

2

